Citation Nr: 0006950	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  97-25 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1970 to 
October 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO determined 
that the appellant had submitted new and material evidence to 
reopen the claim for service connection for post-traumatic 
stress disorder, granted service connection for post-
traumatic stress disorder, and, assigned a 30 percent 
disability evaluation.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Since July 1996, the veteran's service connected post-
traumatic stress disorder has been manifested by depression, 
low self esteem, and recurrent stressing memories of previous 
trauma.  These symptoms produce no more than definite (more 
than moderate but less than rather large) social and 
industrial impairment.

3.  Since July 1996, the veteran's service connected post-
traumatic stress disorder has caused occupational and social 
impairment due to depressed mood, anxiety, and 
suspiciousness; the medical findings do not indicate the 
presence of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory, impaired abstract thinking; 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships due to his post-traumatic stress disorder 
alone.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
post-traumatic stress disorder, since July 1996, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
Code 9411 (1995 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection for post-traumatic stress disorder was 
granted in April 1997.  A 30 percent evaluation was assigned 
from July 1996.  The veteran contends that he is entitled to 
a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The veteran's post-traumatic stress 
disorder is rated under code 9411.  New criteria with respect 
to rating psychiatric disorders became effective November 7, 
1996.  The RO determined that the veteran was not entitled to 
a higher evaluation under the new criteria.

Under those criteria, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is appropriate where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. The current 30 percent evaluation is 
appropriate where the evidence shows occupational and social 
impairment with occasional decrease in work efficiency or 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1999).

The veteran filed his petition to reopen his claim for 
service connection for post-traumatic stress disorder in July 
1996.  The Court of Veterans Appeals (Court) has held that 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant should apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

Under the criteria in effect at the time the veteran's claim 
was filed in July 1996, a 30 percent evaluation contemplated 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation required that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995). 

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).  In a precedent opinion, dated November 9, 1993, the 
General Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 1991).

As the Board is unable to state that either the new or the 
old regulations are more favorable to the appellant in this 
particular case, his claim will be addressed under both.

The Board notes that the veteran has also been diagnosed with 
schizophrenia and dysthymic disorder.  As to the diagnoses of 
schizophrenia, the VA examiner, who conducted the August 1996 
psychiatric evaluation, did not attempt to distinguish the 
symptoms due to the service-connected post-traumatic stress 
disorder from the symptoms related to the diagnosis of 
schizophrenia.  Therefore, reasonable doubt will be resolved 
in the veteran's favor, as to that psychiatric evaluation, 
and the Board will attribute all the symptoms described in 
the August 1996 evaluation to the veteran's service-connected 
post-traumatic stress disorder.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 
8, 1996)).

In the February 1999 psychiatric evaluation report, the VA 
examiner determined that the veteran did not have 
symptomatology indicative of post-traumatic stress disorder.  
The examiner found that the veteran actually had dysthymic 
disorder, which was related to his service in Vietnam.  The 
VA examiner's determination does not affect consideration of 
the claim, as the symptomatology described by that VA 
examiner will be considered for the veteran's service-
connected post-traumatic stress disorder.

Finally, the Board notes that in a July 1998 VA treatment 
record, a July 1998 private medical record, and the medical 
records submitted by Social Security Administration, there 
are no diagnoses of post-traumatic stress disorder.  Thus, 
the Board finds that such medical records need not be 
considered in determining whether an evaluation in excess of 
30 percent is warranted for the service-connected post-
traumatic stress disorder.

In a statement submitted in July 1996, a counselor from The 
Vet Center stated that the veteran had post-traumatic stress 
disorder.  He stated that the veteran reported feelings of 
fear, sadness, and suspicion.  The veteran also reported that 
he feared losing control of himself on a weekly basis and 
would often threaten others with physical violence and/or a 
weapon.  He stated that he felt hypervigilant in public.  The 
veteran reported crying spells three times per month, which 
related to feelings of estrangement and fear.  He stated that 
he had gone to a doctor one time with suicidal thoughts.  The 
counselor stated that the veteran presented with a blunt 
affect, extremely truncated emotion, and bitterness and 
cynicism toward society and people in general.  He stated 
that the veteran had no difficulty understanding or 
responding to the questions.  The counselor noted that when 
the veteran spoke of Vietnam, he lacked emotional expression.  

A VA examination was conducted in August 1996.  The veteran 
was alert, cooperative, and oriented to time, place, person, 
and situation.  He was pleasant and never hostile.  The VA 
examiner stated that the veteran's score on the Mississippi 
scale for combat-related post-traumatic stress disorder 
suggested mild post-traumatic stress disorder symptomatology.  
He added that the result suggested that the veteran was 
worried, agitated, anxious, paranoid, tense, and mildly 
depressed.  The VA examiner stated that the veteran would 
likely deal with stress by becoming more socially withdrawn.  
The veteran denied hallucinations, delusions, suicidal 
ideations, and homicidal ideations.  The diagnoses were 
schizophrenia, paranoid type and post-traumatic stress 
disorder.  The current Global Assessment of Functioning (GAF) 
score assigned was 70.

The most recent VA psychiatric evaluation was conducted in 
February 1999.  The veteran reported feeling depressed, 
paranoid, and tense and having low self esteem.  He denied 
nightmares and intrusive thoughts about Vietnam.  He denied 
increased startle response, survivor's guilt, auditory or 
visual hallucinations, and delusional beliefs.  The veteran 
made good eye contact and related fairly well.  The veteran 
showed mild evidence of depression, but demonstrated 
appropriate and positive affect on at least two occasions 
during the interview.  His attention and concentration 
appeared to be good, and the veteran was fully oriented and 
alert.  Thoughts were logical and goal directed.  There was 
no evidence of looseness of associations or evidence of 
unusual behavior or verbalizations.  Additionally, there was 
no evidence of a psychotic process.

The VA examiner stated that based upon testing and his 
evaluation of the veteran, the veteran did not meet the 
criteria for a diagnosis of post-traumatic stress disorder.  
He stated, rather, that the veteran had long-standing 
dysthymic disorder, which he felt was related to service in 
Vietnam.  The VA examiner entered a GAF score of 68 as being 
due to the dysthymic disorder.

The evidence of record shows that the veteran has a depressed 
mood and feels agitated, anxious, and paranoid.  He has been 
noted by examiners to be cooperative, having good eye 
contact, behaving appropriately, oriented and alert, having a 
positive affect, and pleasant.  He has been reported to be 
able to perform the activities of daily living.  The veteran 
has not reported panic attacks, but has reported feeling 
hypervigilant in public.  His thoughts have been described as 
logical and goal directed.  Additionally, the veteran has 
denied auditory and visual hallucinations and delusions.  He 
has denied homicidal ideations and suicidal ideations, but 
admitted to having suicidal ideations in the past. 

The Board also notes the VA examiner's finding in the August 
1996 psychiatric evaluation that the veteran's current GAF 
score was 70, and the finding in the February 1999 
psychiatric evaluation that the GAF score for the dysthymic 
disorder was 68.  Although the GAF does not fit neatly into 
the rating criteria, the GAF is evidence, which the Court has 
noted the importance of in evaluating mental disorders.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  GAF scores of 68 and 70 (which 
falls into the range of 61-70) are defined as "Some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  Mild symptoms are 
indicative of no more than a 30 percent evaluation.

Focusing on the post-traumatic stress disorder alone, the 
Board finds that the veteran does not meet the criteria for a 
50 percent evaluation under the new criteria.  Specifically, 
the evidence does not demonstrate that the veteran exhibits 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory, impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships due to his post-traumatic stress disorder 
alone.  The current 30 percent evaluation contemplates 
occupational and social impairment due to depressed mood, 
anxiety, and suspiciousness, all of which the veteran 
manifests.  38 C.F.R. Part 4, Diagnostic Code 9411 (1999).

Considering the disability under the regulations in effect at 
the time the veteran's claim was filed, the Board notes that 
the examination findings barely show the definite (more than 
moderate but less than rather large) impairment of social and 
industrial impairment, due to post-traumatic stress disorder, 
which is required for the current 30 percent evaluation.  In 
any event, the weight of the evidence clearly does not 
demonstrate more than a moderate level of post-traumatic 
stress disorder symptomatology.  The considerable level of 
impairment necessary for a 50 percent evaluation has not been 
demonstrated; the evidence does not establish that the 
veteran's ability to establish effective and favorable 
relationships with people is considerably impaired.  While 
the examiners have not commented directly on the effect of 
the veteran's post-traumatic stress disorder on his 
industrial impairment, the Board finds that the level of such 
impairment, as reflected in the GAF scores and clinical 
findings, would best be described as mild to moderate.  

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 30 
percent at any time since July 1996 under either the old or 
the new regulations governing the rating of post-traumatic 
stress disorder.  38 C.F.R. Part 4, Code 9411 (1995 & 1999).  
In this regard, see Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found).  As the evidence for and against 
the claim is not in relative equipoise, the reasonable doubt 
rule does not apply.  38 C.F.R. § 3.102 (1999).







ORDER

An initial disability evaluation in excess of 30 percent for 
post-traumatic stress disorder is denied.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

